NUMBERS 13-11-00121-CR & 13-11-00122-CR

                                      COURT OF APPEALS

                           THIRTEENTH DISTRICT OF TEXAS

                              CORPUS CHRISTI - EDINBURG


                           IN RE: REGINALD ANDRE CALLIS


                            On Petition for Writ of Mandamus.


                             MEMORANDUM OPINION
  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                 Memorandum Opinion Per Curiam 1

        Relator, Reginald Andre Callis, pro se, filed a petition for writ of mandamus in the

above causes on March 9, 2011.2 Relator seeks to compel the trial court: (1) to allow

relator to withdraw his plea of guilty in trial court cause number 08-3-7806; and (2) to

allow relator to withdraw his waiver of the right to appeal in trial court cause number 08-

4-7851. Relator previously appealed his convictions in both of these matters. See

        1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
        2
           That same day, relator also filed a “Motion to Request Leave to File His Original Petition for Writ
of Mandamus.” Relator's motion for leave to file his petition for writ of mandamus is dismissed as moot.
The Texas Rules of Appellate Procedure no longer require the relator to file a motion for leave to file an
original proceeding. See Generally TEX. R. APP. P. 52 & cmt.
Callis v. State, No. 13-08-00388-CR, 2008 Tex. App. LEXIS 7948, at **1-2 (Tex. App.–

Corpus Christi Oct. 16, 2008, no pet.) (mem. op. per curiam, not designated for

publication) (dismissing appeal of conviction in trial court cause number 08-4-7851for

possession with intent to deliver cocaine where the trial court’s certification showed that

appellant had waived the right to appeal and appellant’s counsel failed to show that the

trial court’s certification was incorrect); Callis v. State, No. 13-08-00387-CR, 2008 Tex.

App. LEXIS 7896, at **1-2 (Tex. App.–Corpus Christi Oct. 16, 2008, no pet.) (mem. op.

per curiam, not designated for publication) (dismissing appeal of conviction in trial court

cause number 08-3-7806 for possession with intent to deliver cocaine where the trial

court’s certification showed that it was a plea bargain case with no right of appeal and

appellant’s counsel failed to show that the certification was incorrect). .

       The Court, having examined and fully considered the petition for writ of

mandamus, is of the opinion that relator has not shown himself entitled to the relief

sought, and the petition for writ of mandamus in each of these causes should be denied.

See TEX. R. APP. P. 52.8. Accordingly, the petition for writ of mandamus is DENIED.


                                                                       PER CURIAM

Do not publish.
See Tex. R. App. P. 47.2(b).

Delivered and filed this
14th day of March, 2011.




                                             2